Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, Barbara G. Zambelli, a Judge of the County Court, Westchester County, to modify the terms of the petitioner’s probation pursuant to CPL 410.20 in an underlying criminal action entitled People v Baker, commenced in the County Court, Westchester County, under indictment No. 09-00670.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Angiolillo, J.P., Hall, Austin and Miller, JJ., concur.